Judgment, Supreme Court, New York County (Juan M. Merchan, J., at hearing; Arlene Goldberg, J., at plea and sentencing), rendered July 22, 2010, as amended August 11, 2010, convicting defendant of attempted burglary in the second degree (four counts) and burglary in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 15 years to life, unanimously affirmed.
At the suppression hearing, the People sustained their burden of showing that the police conduct at issue was legal (see e.g. People v Boone, 269 AD2d 459 [2000], lv denied 95 NY2d 961 [2000]). The hearing evidence sufficiently established that defendant was arrested on a parole violation warrant, and defendant never challenged the validity of the warrant. Defendant complains that testimony given by detectives who were not present when defendant was arrested left questions unanswered about the circumstances of the arrest. However, none of these questions were material in this case, given that the basis of the arrest was an unchallenged arrest warrant.
The sentencing court properly adjudicated defendant a persistent violent felony offender under the relevant statute (see People v Walker, 81 NY2d 661, 664-666 [1993]), and defendant’s arguments to the contrary are without merit. Concur — Tom, J.P., Andrias, Friedman, Moskowitz and Renwick, JJ.